NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                 Submitted December 11, 2008*
                                  Decided December 12, 2008

                                             Before

                              JOHN L. COFFEY, Circuit Judge

                              JOEL M. FLAUM, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

No. 08‐2759

TERENCE BRUCE RICHARDS,                               Appeal from the United States District
     Plaintiff‐Appellant,                             Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 07 C 1646
HSBC TECHNOLOGY & SERVICES USA,
INC., et. al,                                         Joan Humphrey Lefkow, 
       Defendants‐Appellees.                          Judge.

                                           O R D E R

       Terence Richards, unhappy with the outcome of his prior bankruptcy and criminal
actions, sought recourse through a civil suit.  This was not his first attempt to undermine
the earlier proceedings, and we will not recount the substance of his complaints here—we
recently provided a full recounting in another of his appeals on substantially the same


       *
        The 
             defendants  were  not  served  with  process  in  the  district  court  and are not
participating  in  this  appeal.  After  examining  appellant’s  brief  and  the  record,  we  have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the appellant’s
brief and the record. See FED. R. APP. P. 34(a); CIR. R. 34(f).
No. 08‐2759                                                                                  Page 2

issues.  See Richards v. Stevens, No. 08‐3087, 2008 U.S. App. LEXIS 23514, at *1 (7th Cir. Nov.
14, 2008).

        Richards, who was in prison when he commenced this litigation, sought to proceed
in forma pauperis, but the district court ordered him to pay the filing fee.  Richards did so,
but through an administrative error, his money credited against the unpaid fees in another
of his lawsuits.  When the error was discovered, the district court declined to reapply the
money to this suit and dismissed the case for failure to prosecute when Richards did not
pay.  Richards moved to vacate the judgment under Rule 60(b) of the Federal Rules of Civil
Procedure, and the district court considered reopening the case but declined to do so with
the explanation that the complaint would be subject to dismissal anyway under 28 U.S.C.
§ 1915A(b)(1) because it fails to state a claim.  Richards appeals this decision.

         We review the denial of a Rule 60(b) motion for abuse of discretion and will only
overturn the decision only if no reasonable person could agree with the district court’s
ruling.  Castro v. Bd. of Educ. of City of Chi., 214 F.3d 932, 935 (7th Cir. 2000).  A district court
cannot abuse its discretion by refusing to revive a complaint that does not state a claim.  See
Berwick Grain Co., Inc. v. Ill. Dep’t of Ag., 217 F.3d 502, 505 (7th Cir. 2000).  Richards does not
argue that the district court was wrong to conclude that his complaint fails to state a claim,
and instead he contends that the district court had no authority to evaluate the question
after his release from prison; he assumes that a district court may dismiss a complaint prior
to service only if it is brought by a prisoner.  In fact, however, we have held that “district
courts have the power to screen complaints filed by all litigants, prisoners and
non‐prisoners alike, regardless of fee status.”  Rowe v. Shake, 196 F.3d 778, 783 (7th Cir.
1999). 

         This appeal is wholly frivolous, and, furthermore, Richards has filed a multitude of
frivolous suits based on the same facts.  We have cautioned Richards that there are
consequences for his litigiousness; while he was a prisoner, he “struck out” for pursuing
frivolous claims, see 28 U.S.C. § 1915(g), and we warned him he could face a bar under
Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995).  See Richards v. Kleinhubert,
263 F. App’x 493, 495 (7th Cir. 2008).  So we now order Richards to show cause within 14
days why he should not be sanctioned for pursuing this frivolous appeal.  See FED. R. APP.
P. 38.  If he does not respond by the deadline or does not pay any sanction the court might
assess, along with all fees outstanding in this circuit from his other lawsuits, he will be
barred from filing papers in any court within the circuit.  See In re: City of Chi., 500 F.3d 582,
585‐86 (7th Cir. 2007); Mack, 45 F.3d 185.

                                                                                       AFFIRMED.